Citation Nr: 9916106	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured jaw with loss of teeth.

2.  What evaluation is warranted for the period from October 
24, 1997, for first degree heart block.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

At a video conference hearing held in February 1999, the 
veteran raised the issues of loss of toenails, fingernails, 
and hair loss for possible service connection.  (Transcript 
pp. 3, 15).  The enumerated issues, however, are not 
currently developed or certified for appellate review, and 
they are not inextricably intertwined with the issues on 
appeal.  Accordingly, they are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a fractured jaw with loss of teeth is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The veteran's first degree heart block is asymptomatic 
and does not require the use of any medication for treatment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a fractured jaw with loss of teeth is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a compensable rating for first 
degree heart block have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104 Diagnostic Code 7015 
(1997) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran is seeking service connection for residuals of a 
fractured jaw with loss of teeth.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran had active service in the Navy from August 1951 
to October 1958.  He then had service in the Naval Reserve 
from February 1967 to February 1972.  The veteran's active 
service medical records are negative for any indication of a 
jaw fracture with loss of teeth.  An entrance examination 
dated in August 1950 did not indicate any type of dental or 
jaw problems.  A December 1952 reenlistment examination, 
performed at the Naval Air Station (NAS) in Atlantic City, 
New Jersey, reported that the veteran had dental caries that 
were considered to be nondisqualifying.  The examination 
showed that the veteran was missing his upper teeth numbered 
1 and 16, and lower teeth numbered 17, 18, 19, 29, 31, and 
32.  There was no indication that the missing teeth were 
extracted in service.  A discharge examination, dated in 
October 1958, did not provide any information on the 
veteran's dental condition.  However, no jaw fracture was 
noted.  At the time that the veteran submitted his claim in 
October 1997, he indicated that he had undergone removal of 
his teeth and a bridge in 1958.  The service medical records 
do not reflect the indicated treatment.

The veteran's reserve service medical records show that he 
completed a Report of Medical History, SF-89, in February 
1967 and May 1969.  The veteran indicated a "no" answer on 
both forms in response to a question of if he had had severe 
tooth or gum trouble.  A February 1971 reserve physical 
examination noted that the veteran was missing all of his 
upper teeth, numbered 1 to 16, along with bottom teeth 
numbered 17 to 20 and 29 to 32.  He was found qualified for 
extension in the service.  No reference was made to any jaw 
fracture or how the teeth came to be missing.  

The veteran has submitted private treatment records which 
note that the veteran complains of difficulty eating as a 
result of a bone interfering with his upper dentures or the 
residuals of a tooth in the upper left jaw.  A July 1997 
University of Kentucky report noted that the veteran wore 
dentures.  There was, however, no opinion linking the 
veteran's problem with any incident of service.  Moreover, no 
diagnosis of a prior jaw fracture was contained in the 
private records.

Associated with the claims file are VA outpatient treatment 
records for the period from July 1994 to October 1997.  An 
entry dated in October 1997 noted that the veteran suffered 
from pain in the upper left gingiva due to "malfitting" 
dentures.  The problem was not related to any incident of 
service.

The veteran was afforded a VA dental examination in February 
1998.  He stated that he had sustained a jaw fracture and the 
loss of multiple teeth in service.  He was unsure of the date 
of the extraction of his teeth and the jaw fracture.  He said 
that he was not treated for the jaw fracture while in 
service.  The examiner noted that a pantographic x-ray was 
unremarkable for any evidence of retained teeth or bony 
pathology.  The examiner's diagnoses were acquired maxillary 
and mandible edentulism; masticatory insufficiency related to 
lack of adequate prosthetic replacement; and, status post 
mandibular fracture by history with no clinical or x-ray 
evidence of a previous fracture.

The veteran submitted duplicate copies of his service medical 
records and copies of his personnel records along with hand-
written notations.  However, none of the material indicated 
that the veteran suffered a fractured jaw with loss of teeth 
in service, either due to trauma or as the result of dental 
care.

The veteran provided testimony at a video conference hearing 
in February 1999.  The veteran essentially maintained that he 
had some teeth removed in service, although he is not certain 
of the date.  He suffered a fractured jaw during the process 
and is now claiming service connection for the condition.  He 
related that a VA dentist had told him that he had a 
fractured jaw.  (Transcript p. 8).  

There is no evidence to support the veteran's claim.  His 
service medical records, both for his active and reserve 
service, do not show a jaw fracture, either due to trauma or 
dental work.  The records do show that the veteran did have 
missing teeth in service, on both his upper and lower jaw, 
but do not attribute the loss to any type of trauma.  The 
February 1998 VA dental examination reported that there was 
no clinical or x-ray evidence of a jaw fracture.  Moreover, 
there was no evidence of a retained tooth or bony pathology.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with a fractured jaw 
with loss of teeth during service and as he has submitted no 
medical opinion or other competent evidence to support his 
claim, the Board finds that he has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Rating for First Degree Heart Block

The veteran's claim for a higher evaluation for first degree 
heart block is an original claim that was placed in appellate 
status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As held in AB v. 
Brown, 6 Vet.App. 35, 38 (1993), "on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation ?."  The distinction between an original rating 
and a claim for an increased rating may be important, 
however, in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Moreover, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was initially diagnosed in April 1952 with a 
congenital first degree heart block.  This came after a 
period of inpatient evaluation.  The veteran's condition was 
not deemed to be disqualifying for service and he was 
discharged fit for duty, to be medically evaluated at 
intervals.  The veteran continued to serve on active duty 
until 1958, with a period of service in the Navy Reserve from 
1967 to 1972 with no reference at all to his first degree 
heart block as a problem.

The veteran submitted treatment records from the Sanders 
Brown Center on Aging at the University of Kentucky for the 
period from February 1995 to October 1997.  The records 
reflect treatment for a number of conditions, to include 
hypertension which was controlled with Lisinopril.  The 
veteran was also treated for chronic obstructive pulmonary 
disease (COPD) and emphysema.  However, the veteran was not 
treated for any symptoms or complications associated with his 
heart block.  

VA outpatient treatment records for the period from July 1994 
to October 1997 do not reflect any treatment for complaints 
associated with the veteran's first degree heart block.

The veteran was afforded a VA cardiology examination in 
February 1998.  The examiner noted the diagnosis of 
congenital first degree heart block in service.  The veteran 
related that he was treated for his "heart disease" with 
Lisinopril but the examiner noted that this was for his 
hypertension, not heart disease.  The examiner reported that 
there were no records to show that the veteran had active 
heart disease.  The veteran denied any anginal type pain and 
there was no claudication.  Any shortness of breath was 
attributed to the veteran's lung disease.  Heart rate and 
rhythm were regular with no murmurs.  An electrocardiogram 
(EKG) confirmed first degree heart block.  The examiner's 
diagnosis was first degree atrioventricular (AV) block, long 
term history, with no evidence of active heart disease.

The veteran testified at his video conference hearing in 
February 1999.  He said that he was taking Lisinopril for his 
heart condition.  He was not under any other care for his 
heart condition.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for evaluating 
atrioventricular block, effective January 1998.  38 C.F.R. § 
4.104 (1998).  62 Fed. Reg. 65,207 (1997).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  In light of Karnas, the Board will 
proceed to analyze the veteran's first degree heart block 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

The veteran's first degree heart block has been rated as 
auriculoventricular block under Diagnostic Code 7015.  
38 C.F.R. § 4.104 (1997).  Under the prior version of 
Diagnostic Code 7015, a noncompensable rating was assigned 
where the block was incomplete; asymptomatic, without syncope 
or need for medicinal control after more than one year.  A 10 
percent rating was for consideration when the block was 
incomplete; without syncope but occasionally symptomatic.  

In this case, there is no evidence that the veteran's heart 
block has been symptomatic since he was diagnosed in 1952.  
He contended that he took medication for the condition, but 
the VA examiner stated in February 1998 that Lisinopril was 
for the treatment of nonservice-connected hypertension and 
not his heart block.  Accordingly, there is no basis for a 
compensable rating for veteran's heart block from October 
1997 under the prior criteria.

The revised rating criteria provide for a 10 percent rating 
under Diagnostic Code 7015 for atrioventricular block where 
there is a workload of greater than 7 metabolic equivalents 
(MET) but not greater than 10 METs that results in dyspnea, 
fatigue, angina, dizziness or syncope, or; continuous 
medication or the requirement for a pacemaker.  38 C.F.R. 
§ 4.104 (1998).  The new regulations do not provide for a 
noncompensable rating.  However, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

Again, the evidence does not show that the veteran suffers 
from the required symptoms, or that he requires the use of 
medication or a pacemaker in the treatment of his heart 
block.  The veteran has described symptoms of dyspnea, 
fatigue and dizziness that have been associated with 
nonservice-connected conditions such as COPD, emphysema, and 
medication side effects.  Accordingly, there is no basis to 
award a compensable rating.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's first 
degree heart block after October 24, 1997.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for a fractured jaw with loss of teeth is 
denied.

A compensable rating for first degree heart block after 
October 24, 1997 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

